(Por la corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuaNto, la Corte de Distrito de San Juan dictó una sentencia con opinión en la cual se anuló un auto de cer-tiorari originalmente dirigido contra la Corte Municipal de San Juan, Sección Segunda, en un caso de desahucio ;
Por. cuanto, la corte de distrito resolvió que una pro-puesta apelación de la sentencia dictada por ella en apela-ción procedente de la corte municipal no puede prosperar por no conceder la ley más que una apelación en procedi-mientos de desahucio y por tanto la apelación no era óbice para que la corte municipal siguiese el trámite de desahucio ;
. Por cuanto, se desprende también de la opinión que el lanzamiento del demandado en el pleito original puede lle-varse a cabo en ausencia de la prestación de fianza o algo similar;
Por cuanto, en la vista de la moción en este caso sobre desestimación del recurso no compareció el demandado ni radicó oposición escrita;
Por cuanto, no aparece que la apelación tiene alguna po-sibilidad de ser meritoria;
. Por tanto, se resuelve que la apelación es frívola, y como tal debe desestimarse.